DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 May 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 16 and 24 recites the limitation(s):
detecting a level of engagement with a message associated with the corresponding one of the first plurality of remote messaging platforms.


Appropriate response is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. US Publication 2010/0179878 in view of eCosta et al. US Publication 2018/0053215.

Regarding claim 16, Dawson discloses system and method for vehicle advertising and entertainment system wherein the system includes a sensor portion, a processor portions and a display portion. Dawson teaches measuring a level of engagement with each of a plurality of remote messages, the method comprising: 
providing a first plurality of remote messaging platforms (Advertising vehicle includes a display, a display and a display, the three of which correspond to display portion) [Dawson, 0080, Fig. 1 and associated disclosure];
providing a second plurality of sensors (Dawson, sensor portion includes four separate sensors, wherein one is disposed at the rear of the advertising vehicle and facing behind the vehicle, one is disposed at the rear of the advertising vehicle and facing the side of the vehicle, one is disposed in the middle of the advertising vehicle and facing the side of the vehicle, and one is disposed at the front of the advertising vehicle and facing the side of the vehicle (Dawson, 0050], at least one of the second plurality of sensors (Dawson, a license plate processing system corresponding to sensor portion) [Dawson, 0056] corresponding to each of the first plurality of remote messaging platforms (Dawson, In one specific example, presume that target vehicle 304 is traveling along road 310 and processor portion 106 determines the license plate number via license plate processing system 308 and obtains personal data about the owner of target vehicle 304 via the personal database 104. Specifically, presume that processor portion 106 determines that the owner, and presumed driver, of target vehicle 304 frequents a particular fast food chain. The processor portion 106 may retrieve advertisements for that fast food chain from advertising database 102. Using information on GPS signal, processor portion may instruct display 306 to display the advertisements for that fast food chain in addition to data corresponding to directions to the nearest location, e.g., "FastFood Chain A is two exits ahead, exit 455-exit the highway and take your first right.") [Dawson, 0067]; 
Dawson does not explicitly recite using a “server”, however, Dawson teaches using a targeted vehicle advertising and entertainment system [Dawson, Fig. 1 and associated disclosure]. eCosta teaches system and method for using a server to control components of the network (eCosta, The Cloud may, for example, comprise any of a variety of server systems executing applications that monitor and/or control components of the network 100) [eCosta, 
Dawson in view of eCosta teaches system and method further comprising:
providing a server (eCosta, The Cloud may, for example, comprise any of a variety of server systems executing applications that monitor and/or control components of the network 100) [eCosta, 0055];
detecting, at each of the second plurality of sensors, a level of engagement with a message associated with the corresponding one of the first plurality of remote messaging platforms (Dawson, Processor portion 106 may determine the velocity of target vehicle 304 and the velocity of advertising vehicle 502 based on a combination of GPS data and information from license plate processing system 510, license plate processing system 512, license plate processing system 514 and license plate processing system 516. As such, the amount of time the driver of target vehicle 304 will likely be able to view an advertisement on displays 504, 506 and 508 may additionally be determined (detecting level of engagement). Accordingly, processor portion 106 may be operable to instruct displays 504, 506 and 508 to display an advertisement in such a manner to correspond to the velocity of target vehicle 304, wherein a driver of target vehicle 304 will likely be able to view the advertisement on at least one of displays 504, 506 and 508) [Dawson, 0077]; and
sending, at each of the first plurality of sensors, the corresponding gathered engagement data from the server to an advertising agency (eCosta, Vehicles may, for example, constantly (or periodically ) collect data and provide analytics based on the campaigns. Such data and analytics may, for example, include) [eCosta, 0348]; and
conducting market tests based on specific geographies thus performing geomarketing (eCosta, Various aspects of the present disclosure provide a to thousands of moving vehicles and collecting relevant analytics about the advertising audience; For example, .

Regarding claims 24, Dawson discloses system and method for vehicle advertising and entertainment system wherein the system includes a sensor portion, a processor portions and a display portion. Dawson teaches measuring a level of engagement with each of a plurality of remote messages, the system comprising: 
a first plurality of remote messaging platforms (Advertising vehicle includes a display, a display and a display, the three of which correspond to display portion) [Dawson, 0080, Fig. 1 and associated disclosure], wherein the plurality of remote messaging platforms include a subset of mobile remote messaging platforms and subset of stationary remote messaging platforms (eCosta, a CDC may comprise an internal display 820 of the vehicle ( e. g., a ceiling mounted or dropdown display, a wall - mounted display, a seatback display, a floor display, etc. ), an external display 830 of the vehicle, a MUPI or general stationary information display 840 external to the vehicle ( e. g., at a bus stop, train depot, street corner, mall entrance, etc. ), a bill board 850, etc.) [eCosta, 0363, Fig, 8-10 and associated disclosure]; 
a second plurality of sensors (Dawson, sensor portion includes four separate sensors, wherein one is disposed at the rear of the advertising vehicle and facing behind the vehicle, one is disposed at the rear of the advertising vehicle and facing the side of the vehicle, one is disposed in the middle of the advertising vehicle and facing the side of the vehicle, and one is disposed at the front of the advertising vehicle and facing the side of the vehicle (Dawson, 0050], wherein each of the sensors associated with a corresponding one of the first plurality of remote messaging platforms (Dawson, In one specific example, presume that target vehicle 304 is traveling along road 310 and processor portion 106 determines the license plate number via license plate processing system 308 and obtains personal data about the ; and
each of the sensors is configured to generate a message upon detection of particular vehicles (eCosta, Vehicles may, for example, constantly (or periodically ) collect data and provide analytics based on the campaigns. Such data and analytics may, for example, include) [eCosta, 0348]; and
wherein each of the second plurality of sensors is configured to detect a level of engagement with a message associated with the corresponding one of the first plurality of remote messaging platforms (Dawson, Processor portion 106 may determine the velocity of target vehicle 304 and the velocity of advertising vehicle 502 based on a combination of GPS data and information from license plate processing system 510, license plate processing system 512, license plate processing system 514 and license plate processing system 516. As such, the amount of time the driver of target vehicle 304 will likely be able to view an advertisement on displays 504, 506 and 508 may additionally be determined (detecting level of engagement). Accordingly, processor portion 106 may be operable to instruct displays 504, 506 and 508 to display an advertisement in such a manner to correspond to the velocity of target vehicle 304, wherein a driver of target vehicle 304 will likely be able to view the advertisement on at least one of displays 504, 506 and 508) [Dawson, 0077].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brubaker et al. US Publication 2016/0140614

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

May 17, 2021